Title: John Thaxter to Abigail Adams, 3 April 1778
From: Thaxter, John
To: Adams, Abigail



Madam
York Town April 3d. 1778

I have just heard a piece of news from Mr. Lovell, which he says comes in a packet lately arrived at New York from England, and which has been published in the New York and Philadelphia papers. It is as follows viz. that the reduction of Genl. Burgoyne has convinced the minister of his weakness in America, and roused the spirit of the nation—that one hundred thousand men are to be raised and sent over—that ten men to a parish are to be raised which will amount to the aforesaid number, as there are 10,000 parishes.
That the minister is convinced of his imbecillity in America no one can doubt: that one hundred thousand men are to be raised and sent over appears to have as much wildness and Utopianism in it as many of the British projects have of late been characterized with. The design is lame and weak and the execution will be retarded by various causes. First; they know France would instantly take advantage of such a prodigious number of men being sent over to America, by discharging upon that Island that Resentment and Vengeance which a sense of reiterated injuries during last war kindled, and fourteen years has not extinguished. The vial would be oponed by such a favourable opportunity. It is a known fact that notwithstanding the repeated assurances which the minister treacherously says he receives of the pacific intentions of France and Spain, that the British cabinet is often alarmed by facts of a serious nature from those powers.
They know that France and Spain are making very formidable preparations, however pacific their intentions. Can it be supposed that those powers would tamely suffer such a force to go from Great Britain without operating against them, or at least demanding an ecclarcismment? They know Britain is reduced, and losing her boasted omnipotence fast.
In the second place; the exhausted state of her finances, and the immense debt that at present bears her down, would embarrass her exceedingly. They are taxed intolerably now, and the people would never submit to the enormous addition which must take to pay and support those men when employed. Men do not so easily part with property, hardly earned, to be squandered away in a fruitless and hopeless expedition.
Thirdly; the people at large are not affectionately fond of the measures. It is more of a ministerial than a national war. The ministry cannot expect that support from the people thus disposed, which is necessary to carry on their works of darkness and blood. It would be natural to suppose that men might be recruited if the war met with the approbation of the people at large. If a disinclination to the service impedes the recruiting business, what number can be raised in the proposed way? Can they buy that number? No. Their present civil thraldom is more eligible than a military one. Administration cannot reason the people collectively out of their feelings however they may plunder their purses.
I cannot help considering this attempt as the last struggle of an expiring ministry.
Much more might be said, and many more objections raised to shew the impracticability and absurdity of the measure, but these together with the ones already suggested cannot escape that penetration which you are so happily possessed of.

With great esteem I am Madam, your very Humble Servt.,
J.T.

